Appeal from an order insofar as it (a) denies appellant’s motion to strike from the record an amended bill of particulars; (b) grants respondents’ cross motion for leave to serve an amended complaint; (c) denies appellant’s motion for leave to plead the Statute of Limitations as a defense, either in whole or in part, to the amended complaint. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., MaeCrate, Beldock, Murphy and Ughetta, JJ., concur.